Buchanan, Ch. J.,
delivered the opinion of the court.
We think the special bail in this case was properly exonerated by Baltimore County Court.
As far as we have heen able to trace the subject, it appears to us, to have been long the practice of the courts of this State, to discharge a special bail, on the production of evidence of the release of his principal, under the insolvent laws of another State. It was done by the late General Court, and is done, as far as we can ascertain, by the County Courts in the several judicial districts, in cases similar to this; and seeing nothing opposed to it, in the constitution of the United States, we are not disposed at this late day, to shake a practice so well, and as we think properly established. The judgment of the County Court, is therefore affirmed, with costs.
JUDGMENT AFFIRMED.